ACCEPTED
                                                                             01-15-00759-CV
                                                                  FIRST COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                                                       12/22/2015 1:26:11 PM
                                                                       CHRISTOPHER PRINE
                                                                                      CLERK

                         NO. 01-15-00759-CV

                              IN THE                        FILED IN
                 FIRST {1ST} COURT OF APPEALS        1st COURT OF APPEALS
                                                         HOUSTON, TEXAS
                        HOUSTON, TEXAS               12/22/2015 1:26:11 PM
                                                     CHRISTOPHER A. PRINE
                                                              Clerk
                     ADA U. BROWN, Appellant

                                  v.

                  BRIGHT O. WOKOCHA, Appellee


              ON Appeal from the 387TH District Court
                      Fort Bend County, Texas
               Trial Court Cause No. 13- DCV-208648


   Appellant’s Motion for Extension To File Partial Reporter’s Record.




James O. Okorafor
Attorney for Appellant
State Bar No. 15241710
10101 Fondren Rd. Suite 260
Houston, Texas 77096




                   TO THE HONORABLE JUSTICES:
                                                                        1
Appellant respectfully ask the Court to extend the time for the filing of her

Reporter’s and for counsels to use the extension to discuss agreement

regarding the Clerk’s Record.:

1. On December 21, 2015, Appellant paid for designated Clerk’s Record.

2. Appellant believes that said designated Clerk’s Record are sufficient to

resolve the limited issues on appeal. Appellant, via her counsel, would

continue discussions with Appellee counsel such that there is, finally, an

Agreed Record. TRAP 34.2.

3. The case was tried before the Associate Judge without a Court Reporter.

However, the proceedings were tape recorded. The trial was unduly

fractured over a protracted period of time. Because of these factors, it has

been challenging to arrange for a Reporter’s Record. Recently, Appellant

has been able to contact a Mr. Roger Adair ( a Court Reporter with the Fort

Bend Civil Court) who would be able to prepare the Reporter’s Record. As

with the Clerk’s Record, a partial reporter’s record would be sufficient to

resolve the issues on appeal. Therefore, as allowed by TRP 34.6 (c) (1),

Appellant respectfully requests the Court to permit her to file a Partial

Reporter’s Record. The issues on appeal are in Appellant’s Motion to
                                                                            2
Modify which is part of the designated Clerk’s Record and is herein

incorporated by reference.

4. Appellants respectfully pray that the Court grant this motion and extend

the time for filing a Partial Reporter’s Record by thirty (30) days.


       AFFIRMATION OF ATTORNEY JAMES O. OKORAFOR

I, James O. Okorafor, affirm that I drafted this Motion and that all of
the facts contained herein true and correct and are based on my
personal knowledge.
    \S\
JAMES O. OKORAFOR



Respectfully Submitted:


/s/ James O. Okorafor
James O. Okorafor
SBOT # 15241710
10101 Fondren, Suite 260
Houston, Texas 77096
TEL No: (713) 839-9700; email: laws@joolaws.com
Attorney for Appellant {Ms. Brown}.

                          CERTIFICATE OF CONFERENCE

I certify that on December 21, 2015, I conferred with Attorney Ijeoma Opara,
attorney for Appellee regarding this Motion. She is NOT opposed to the extension
of time.


                                                                               3
/s/ James O. Okorafor
James O. Okorafor.

                         CERTIFICATE OF COMPLIANCE

This will certify that the foregoing Motion complied with the length requirements
of Tex. R. App. P. 9.4(i). The foregoing document is 466 words long.

/s/ James O. Okorafor
James O. Okorafor.
                              CERTIFICATE OF SERVICE
I certify that this document was served on Appellee’s’ counsel of record via the
Electronic Case Manager on December 22, 2015.

/s/ James O. Okorafor
James O. Okorafor.




                                                                                4